     Case 2:21-bk-10826-BB       Doc 223 Filed 04/27/21 Entered 04/27/21 17:00:16   Desc
                                  Main Document    Page 1 of 12



 1 STEPTOE & JOHNSON LLP
     Jeffrey M. Reisner (State Bar No. 143715)
 2   jreisner@steptoe.com
     Kerri A. Lyman (State Bar No. 241615)
 3   klyman@steptoe.com
     Joshua R. Taylor (admitted pro hac vice)
 4   jrtaylor@steptoe.com
     633 West Fifth Street, Suite 1900
 5   Los Angeles, California 90071
     Telephone: (213) 439-9423
 6   Facsimile: (213) 439-9599

 7 Attorneys for the Chapter 11 Debtor and Debtor In
     Possession
 8
                            UNITED STATES BANKRUPTCY COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11
12 In re                                          Case No. 2:21-bk-10826-BB

13 KFIR GAVRIELI,                                 Chapter 11 Case
14
            Debtor and Debtor In Possession.      NOTICE OF FILING DEBTOR’S
15                                                AMENDED SCHEDULES

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 1
     Case 2:21-bk-10826-BB         Doc 223 Filed 04/27/21 Entered 04/27/21 17:00:16                 Desc
                                    Main Document    Page 2 of 12



 1           PLEASE TAKE NOTICE that Kfir Gavrieli, the debtor and debtor-in-possession in the

 2 above-captioned chapter 11 bankruptcy case (the “Debtor”), hereby files his Amended Schedules
 3 of Assets and Liabilities – Schedule E-F (the “Amended Schedules”).
 4           PLEASE TAKE FURTHER NOTICE that the following changes were made to the

 5 Amended Schedule attached hereto as Exhibit 1:
 6                 Schedule E/F – Add claim for Hochman Salkin Toscher Perez P.C. (Line 4.6)

 7                 Schedule E/F – Add claim for Horvitz & Levy LLP (Line 4.7)

 8                 Schedule E/F – Add claim for Miller Barondess LLP (Line 4.10)

 9                 Schedule E/F – Increase amount of claim for Dan Nir from $3,273,574 to

10                  $3,275,868 (previously Line 4.9, now Line 4.12)

11           PLEASE TAKE FURTHER NOTICE that the Debtor has filed an Amended Summary

12 of Schedules and Amended Master Mailing List to reflect these changes.
13           PLEASE TAKE FURTHER NOTICE that, other than the changes listed above, there

14 are no other changes to the Debtor’s Schedules.
15           PLEASE TAKE FURTHER NOTICE THAT, pursuant to the Order (I) Establishing

16 Bar Dates for Filing Claims and (II) Approving the Form and Manner of Notice Thereof [Docket
17 No. 20], any creditor affected by this notice may file a proof of claim no later than thirty (30)
18 days after the date that the notice of the Amended Schedules is served on the entity.
19           PLEASE TAKE FURTHER NOTICE that, notwithstanding the filing of the Amended

20 Schedules, the Debtor reserves the right to further amend, in any way and at any time, the
21 schedules of assets and liabilities filed in this chapter 11 case, consistent with the provisions of
22 title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure.
23
24 Dated: April 27, 2021                           STEPTOE & JOHNSON LLP

25                                                 By   /s/ Kerri A. Lyman
                                                        Kerri A. Lyman
26                                                 Attorneys for the Debtor and Debtor-in-Possession
27
28

                                                        2
Case 2:21-bk-10826-BB   Doc 223 Filed 04/27/21 Entered 04/27/21 17:00:16   Desc
                         Main Document    Page 3 of 12
Case 2:21-bk-10826-BB   Doc 223 Filed 04/27/21 Entered 04/27/21 17:00:16   Desc
                         Main Document    Page 4 of 12
Case 2:21-bk-10826-BB   Doc 223 Filed 04/27/21 Entered 04/27/21 17:00:16   Desc
                         Main Document    Page 5 of 12
Case 2:21-bk-10826-BB   Doc 223 Filed 04/27/21 Entered 04/27/21 17:00:16   Desc
                         Main Document    Page 6 of 12
Case 2:21-bk-10826-BB   Doc 223 Filed 04/27/21 Entered 04/27/21 17:00:16   Desc
                         Main Document    Page 7 of 12
Case 2:21-bk-10826-BB   Doc 223 Filed 04/27/21 Entered 04/27/21 17:00:16   Desc
                         Main Document    Page 8 of 12
Case 2:21-bk-10826-BB   Doc 223 Filed 04/27/21 Entered 04/27/21 17:00:16   Desc
                         Main Document    Page 9 of 12
Case 2:21-bk-10826-BB   Doc 223 Filed 04/27/21 Entered 04/27/21 17:00:16   Desc
                         Main Document    Page 10 of 12
Case 2:21-bk-10826-BB   Doc 223 Filed 04/27/21 Entered 04/27/21 17:00:16   Desc
                         Main Document    Page 11 of 12
Case 2:21-bk-10826-BB   Doc 223 Filed 04/27/21 Entered 04/27/21 17:00:16   Desc
                         Main Document    Page 12 of 12
